BEATTY, C. J.,
concurring. I concur in the judgment. There is an express finding of the court that the parties did not occupy the relation of landlord and tenant at the time the mill, etc., were erected on the land. This finding is not attacked by any specification in the statement on motion for new trial, and there is no admission in the pleadings, or other finding of the court, which invalidates it. It must therefore be accepted as a fact established, and is conclusive of the case. If we were permitted to look to the evidence, and especially to some of the terms of the written agreement under which the defendant entered, I should be inclined to hold that he was a tenant within the meaning of section 1019 of the Civil Code.